Citation Nr: 0703795	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchild, H.A.J., may be recognized 
as the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1962 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that H.A.J. may not 
be recognized as the veteran's adopted child for VA purposes.  


FINDINGS OF FACT

1.  H.A.J. is the grandchild of the veteran.

2.  H.A.J. was born in June 2000.

3.  Pursuant to a court order from a court in the Republic of 
the Philippines, the veteran adopted H.A.J. in June 2004.

4.  The natural parents of H.A.J. are the veteran's son and 
daughter-in-law.

5.  H.A.J. and her natural parents and siblings live in the 
same house as the veteran.

6.  For purposes of determining entitlement to VA benefits, 
the natural parents of H.A.J. are considered to have retained 
custody of this child.


CONCLUSION OF LAW

The granddaughter of the veteran, H.A.J., may not be 
recognized as the veteran's adopted child for VA purposes.  
38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of April 2002 and September 2004 
letters, both of which were issued prior to the January 2005 
administrative decision.  The RO also encouraged the veteran 
to submit relevant evidence in his support of his claim. 

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In this instance, a grant of the veteran's claim for 
recognition of H.A.J. as his adopted child for the purposes 
of receiving VA benefits could result in a higher rate of 
special monthly pension benefits, and the assignment of an 
effective date for that award.  However, as the claim is 
being denied, any defect with respect to the notice of these 
elements of the claim was non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the veteran.

Analysis

The record in this case shows that the veteran is in receipt 
of special monthly pension based on the need for aid and 
attendance.  As it happens, the rate at which pension 
benefits are paid to veterans is determined in part by 
whether or not he or she has any dependents, with a higher 
rate paid to veterans with dependents.  Records show that the 
veteran in this case has a dependant spouse.

Records also show that in March 2002, the veteran filed a 
court petition to adopt his grandchild, H.A.J., and 
thereafter sought additional benefits from VA for this child.  
In letters dated in April 2002 and September 2004, VA 
informed the veteran of the information and documentation 
needed in order to make a decision on his request for 
additional VA benefits.

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met:  (i) The person was less than 18 years of age at the 
time of adoption.  (ii) The person is receiving one-half or 
more of the person's support from the veteran.  (iii) The 
person is not in the custody of the person's natural parent 
unless the natural parent is the veteran's spouse.  (iv) The 
person is residing with the veteran (or in the case of 
divorce following adoption, with the divorced spouse who is 
also a natural or adoptive parent) except for periods during 
which the person is residing apart from the veteran for 
purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.  38 C.F.R. § 3.57(e)(2).

In August 2004, the RO received documents related to the 
veteran's application to adopt H.A.J., to include the 
petition for adoption, Adoption Child Study Report, Adoption 
Home Study Report, and supporting affidavits.  These 
documents show that since her June 2000 birth, H.A.J. and her 
natural parents have lived with the veteran and his wife in 
one single housing compound owned by the veteran.  These 
documents note that both of H.A.J.'s biological parents are 
unemployed and dependent on the veteran.   In addition, these 
records show that H.A.J. is close to both her grandparents 
and her biological parents and that her material, financial, 
and emotional needs are provided by the veteran and his wife 
without limitation.  The records note that H.A.J. normally 
interacts with the veteran and his wife, her uncles and aunt, 
and her biological parents.

In March 2002, a judgment was rendered from a court in the 
Republic of the Philippines, granting the veteran's petition 
for adoption of H.A.J.  An August 2004 Certification from the 
Office of the Civil Registrar lists H.A.J's parents as the 
veteran and his spouse.

In a January 2005 administrative determination, the RO 
pointed out that H.A.J. has been residing with the veteran 
and his wife, along with her natural parents from the time 
she was born.  The RO also noted that the veteran stated that 
the child addresses him and his wife as "Daddy" and 
"Mommy" but also addresses her natural parents as "Papa" 
and "Mommy."  The RO further noted that while the veteran 
claims to be the one providing parental and financial support 
to the child, the veteran admitted that the child regularly 
spends time with her natural parents, particularly the 
mother, because she is being paid to baby-sit.  The RO thus 
determined that custody of H.A.J. did not solely rest with 
the veteran, who had the legal right to exercise parental 
control and responsibility for the welfare over the child.  

The veteran filed a notice of disagreement in February 2005, 
stating that he had full responsibility and control of 
H.A.J., noting that his natural father grew up with his 
sister and his other brothers and that there was no reason 
H.A.J. cannot do the same, as this was the Philippine way of 
living.  He later submitted a statement that under the Family 
Code of the Philippines, grandparents can adopt their 
grandchildren by nature, blood relationship and second degree 
of sanguinity and that such adoption is recognized fully by 
the United States Government.  He stated that he and his wife 
adopted H.A.J. because she was poor and they loved her as a 
daughter and that she would inherit their retirement 
benefits.  He further noted that he and his wife named H.A.J. 
and paid for prenatal care and hospital delivery, as well as 
food, medicine, clothing, and jewelry, and also had created a 
college education plan.  He indicated that exclusion of her 
natural parents from his home would be cruel to the family 
and unnatural, especially since the natural parents are poor 
without food and home.   

H.A.J.'s natural parents submitted a Joint Affidavit of 
Denial of Control of H.A.J. in May 2005.  They noted that 
they were married and that the day their father learned of 
the pregnancy, he gave them money for prenatal cares and 
medicine, as well as extra pocket money.  They also noted 
that their father named H.A.J after she was born.  They 
indicated that their mother was a retired social worker and 
had the main mothering role, as she was good with infants and 
children and that they had no control over H.A.J.  They 
stated that they were only left as baby-sitters, as they had 
no money to support H.A.J. and that they only could go out 
with H.A.J. with their father's permission.  They indicated 
that H.A.J. was the center of their father's attention and 
that their father told them they would live with H.A.J. as 
their sister.  They also stated that the family code of the 
Philippines prevents their father from excluding a son from 
his parent's home. 

Another Joint Affidavit of Consent was submitted by the 
veteran's other children, indicating that they were informed 
in March 2002 that their niece would be adopted by their 
parents.

As indicated above, the documents provided by the veteran 
reflect that he is recognized under Philippine law as the 
adoptive parent of his grandchild H.A.J.  These documents, 
which include the relevant court decision, show the 
circumstances under which this occurred.  There is evidence 
included among these documents, which suggest that the 
veteran's meets several of the criteria set forth under 
38 C.F.R. § 3.57(e).  Specifically, the Board notes that the 
H.A.J. was under the age of 18 at the time of the adoption, 
and that she has apparently been consistently residing with 
the veteran since the adoption.  In addition, the veteran has 
reported that he and his spouse provides most of the 
financial support for H.A.J.  

However, although the veteran may have undertaken a legal 
adoption under the law of the Philippines, and be 
conscientious in caring for and providing for H.A.J., the 
Board finds that it may not be reasonably concluded for 
purposes of determining entitlement to VA benefits, that the 
child H.A.J. is not in the custody of her natural parents.  
Significantly, the record reflects that H.A.J. has been 
living with her natural parents since her birth and that her 
natural parents spend time taking care of her.  They 
reportedly baby-sit H.A.J. and were noted to be two of the 
people with whom H.A.J. normally interacts.  H.A.J. also 
reportedly calls her natural parents "Mommy" and "Poppa."  

While the Board is sympathetic to the Philippine family laws 
and the economic hardship for H.A.J.'s natural parents not to 
live with their child, along with the veteran and his wife, 
it does not appear from the facts of this case that the 
parental role and custody of H.A.J. has been completely 
severed by the adoption.  Accordingly, the Board concludes 
that the claim to have the child, H.A.J., recognized as the 
veteran's adopted child for VA purposes must be denied.




ORDER

Recognition of the veteran's grandchild, H.A.J., as his 
adopted child for VA purposes is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


